Case 2:20-cv-02326-AB-E Document 19 Filed 07/02/20 Page 1 of 1 Page ID #:74



 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
         CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 9

10
     JOSHUA AGUILAR,                           Case No.: 2:20-cv-02326-AB-E
11

12
                 Plaintiff,
                                               ORDER
13        vs.
14 BANK OF AMERICA, N.A.
                 Defendant.
15

16

17        Pursuant to the stipulation of the Parties, Bank of America, N.A. is dismissed

18 with prejudice and each party shall bear its own attorneys’ fees and costs.

19

20        IT IS SO ORDERED.

21

22 DATED: July 02, 2020
                                          Hon. André Birotte Jr.
23                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                              1
                                            ORDER
